Judgment and order reversed on the law, with costs, and complaint dismissed, with costs, on the ground that the proof does not show any actionable negligence oi; the part of the defendant. (See Saraceni v. Mt. Vernon Trust Co., 246 App. Div. 612, affd. 271 N. Y. 514; Palsgraf v. Long Island R. R. Co., 248 N. Y. 339.) All concur, except Cunningham, P. J., and Dowling, J., who dissent and vote for affirmance on the authority of Bowers v. City Bank Farmers Trust Co. (282 N. Y. 442). (The judgment is for plaintiff in an action for damage for death of plaintiff’s intestate resulting from injuries sustained when he fell from a crossbar on a coal trestle in defendant’s railroad yards. The order denies a motion for a new trial.) Present — Cunningham, P. J., Taylor, Dowling, Harris, and McCurn, JJ.